DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamel et al. (US 2017/0182252 A1).
With regard to claim 1, Hamel discloses A receptacle for pharmaceutical packaging, comprising: an elongate barrel section (Fig. 1, element 1) having a direction of elongate extension and an axis in the direction of elongate extension (axis is shown as being the left to right axis in Fig. 1), an axial position p being determined along the axis, the elongate barrel section extending from an axial position pA  (see Fig below) to an axial position pB (see Fig below), an elongate barrel section length LB being a distance between pA and pB (see Fig below); a side wall extending over the elongate barrel section (2), the side wall having an inner surface (21) bordering an interior, the interior having a diameter (inherent); and a layer of a lubricant (5) located on at least a part of the inner surface, at a given axial position p on the axis between pA and pB, a thickness of the side wall (inherent), a thickness of the layer (inherent, also see Fig for variations in thicknes of the lubricant layer), and the diameter of the interior are each determined as an angular mean in a cross-sectional plane perpendicular to the axis at the axial position p, a portion X of the axis extends from a first axial position pl (see Fig below) to a second axial position p2 (see Fig below) such that the following criteria are satisfied: both the first axial position pl and the second axial position p2 lie between pA and pBb (see Fig below); a portion length LX is a distance between the first axial position pl and the second axial position p2 (see Fig below); the portion length LX is at least a quarter of the elongate barrel section length LB (see Fig below, the length is more than quarter, also see Fig. 3 showing the device in mm and showing that the lubricant layer takes up at least a quarter of the length); and the layer extends over the entire portion X; a mean thickness Tmean of the layer is determined in the portion X; a position pm is the midpoint between pl and p2 (halfway between p1 and p2 as shown below); TA is a mean thickness of the layer for a section from pl to pm; TB is a mean thickness of the layer for a section from pm to p2; a ratio TA:TB is in a range from 5:1 to 1:5 (see Fig. 3, showing the thickness in nm of each mm along the layer of the lubricant, the average of TA:TB falls within the range 5:1 to 1:5); and one or more criteria are satisfied, the criteria being selected from the group consisting of: SAG0022.US30the elongate barrel section length LB is in a range from 3 cm to 20 cm (barrel is 3cm (as seen in Fig. 3); and a volume of the interior is in a range from 0.1 mL to 150 mL ([0028]).

    PNG
    media_image1.png
    337
    546
    media_image1.png
    Greyscale

With regard to claim 2, Hamel discloses wherein the mean thickness Tmean of the layer is in the range from 100 nm to 3000 nm (Fig. 3, if data points from the barrel length 0-11 are averaged, the average falls between 100 and 3000nm).
With regard to claim 5, Hamel discloses wherein the layer has a maximum layer thickness Tmax determined between pl and p2 (fig. 3, at approx. 8mm, the thickness is at a max at almost 400nm), a minimum layer thickness Tmin determined between pl and p2 (min is approx. at 10mm on the barrel and a value of Tmin / Tmax is at least 0.7 (the ration between min and max is a bout 0.7).
With regard to claim 7, Hamel discloses wherein the side wall comprises at least one of a plastic or a glass ([0045]).
With regard to claim 8, Hamel discloses wherein the lubricant comprises at least one silicone oil ([0018]).
With regard to claim 9, Hamel discloses wherein the at least one silicone oil is at least partially contained in a matrix ([0018]).
With regard to claim 11, Hamel discloses wherein the interior is cylindrical or truncated conical over the elongate barrel section (see Fig. 1, cylindrical barrel).
With regard to claim 12, Hamel discloses further comprising a first aperture at a first end and a second aperture at a second end (see Fig. 1, opening at distal and proximal ends).
With regard to claim 13, Hamel discloses wherein the first aperture defines a surface area that is at least 50% greater than a surface area of the second aperture (first aperture at the proximal end is at least 50% times larger than the distal opening).
With regard to claim 14, Hamel discloses further comprising an attachment element at an aperture ([0049]).
With regard to claim 15, Hamel discloses wherein the layer defines a mean thickness TA over a first half of the layer and a mean thickness TB over a second half of the layer, a ratio of the mean thicknesses TA:TB being in a range from 1:5 to 5:1 (see Fig. 3, showing the thickness in nm of each mm along the layer of the lubricant, the average of TA:TB falls within the range 1:5 to 5:1).
With regard to claim 16, Hamel discloses wherein the layer has a first thickness tl at the first axial position p1 (approx. 275nm) and a second thickness t2 at the second axial position (175nm), a ratio of the second thickness t2 : the first thickness tl being in a range from 5:1 to 1:5 (275:175 falls within the range).
With regard to claim 18, Hamel discloses a kit comprising a receptacle for pharmaceutical packaging, comprising: an elongate barrel section (Fig. 1, element 1) having a direction of elongate extension and an axis in the direction of elongate extension (axis is shown as being the left to right axis in Fig. 1), an axial position p being determined along the axis, the elongate barrel section extending from an axial position pA  (see Fig below) to an axial position pB (see Fig below), an elongate barrel section length LB being a distance between pA and pB (see Fig below); a side wall extending over the elongate barrel section (2), the side wall having an inner surface (21) bordering an interior, the interior having a diameter (inherent); and a layer of a lubricant (5) located on at least a part of the inner surface, at a given axial position p on the axis between pA and pB, a thickness of the side wall (inherent), a thickness of the layer (inherent, also see Fig for variations in thicknes of the lubricant layer), and the diameter of the interior are each determined as an angular mean in a cross-sectional plane perpendicular to the axis at the axial position p, a portion X of the axis extends from a first axial position pl (see Fig below) to a second axial position p2 (see Fig below) such that the following criteria are satisfied: both the first axial position pl and the second axial position p2 lie between pA and pBb (see Fig below); a portion length LX is a distance between the first axial position pl and the second axial position p2 (see Fig below); the portion length LX is at least a quarter of the elongate barrel section length LB (see Fig below, the length is more than quarter, also see Fig. 3 showing the device in mm and showing that the lubricant layer takes up at least a quarter of the length); and the layer extends over the entire portion X; a mean thickness Tmean of the layer is determined in the portion X; a position pm is the midpoint between pl and p2 (halfway between p1 and p2 as shown below); TA is a mean thickness of the layer for a section from pl to pm; TB is a mean thickness of the layer for a section from pm to p2; a ratio TA:TB is in a range from 5:1 to 1:5 (see Fig. 3, showing the thickness in nm of each mm along the layer of the lubricant, the average of TA:TB falls within the range 5:1 to 1:5); and one or more criteria are satisfied, the criteria being selected from the group consisting of: SAG0022.US30the elongate barrel section length LB is in a range from 3 cm to 20 cm (barrel is 3cm (as seen in Fig. 3); and a volume of the interior is in a range from 0.1 mL to 150 mL ([0028]) and
and a charge (plunger head 3) adapted and arranged to be positioned in the interior such that: the charge seals a cross section of the interior between inner surfaces of the side walls (see fig. 1); the charge has a front end at the axial position closest to pB at which the charge contacts the layer or the inner surface; the charge has a back end at the axial position closest to pA at which the charge contacts the layer or the inner surface (see Fig below); SAG0022.US34a length of the charge LC is a distance between the front end and the back end; the charge has a charge axial position that is an axial position of the front end; and the charge is movable in a direction parallel to the axis with a dynamic friction g that is a function of the charge axial position (plunger is designed to slide in the barrel).

    PNG
    media_image1.png
    337
    546
    media_image1.png
    Greyscale

With regard to claim 19, Hamel discloses wherein for charge axial positions in a range from the first axial position pl + the length of the charge LC to the second axial position p2, the dynamic friction g has a standard deviation gSD less than 2 N (see Fig. 5a and 5b showing the gliding force).
With regard to claim 20, Hamel discloses an assembly comprising a receptacle for pharmaceutical packaging, comprising: an elongate barrel section (Fig. 1, element 1) having a direction of elongate extension and an axis in the direction of elongate extension (axis is shown as being the left to right axis in Fig. 1), an axial position p being determined along the axis, the elongate barrel section extending from an axial position pA  (see Fig below) to an axial position pB (see Fig below), an elongate barrel section length LB being a distance between pA and pB (see Fig below); a side wall extending over the elongate barrel section (2), the side wall having an inner surface (21) bordering an interior, the interior having a diameter (inherent); and a layer of a lubricant (5) located on at least a part of the inner surface, at a given axial position p on the axis between pA and pB, a thickness of the side wall (inherent), a thickness of the layer (inherent, also see Fig for variations in thicknes of the lubricant layer), and the diameter of the interior are each determined as an angular mean in a cross-sectional plane perpendicular to the axis at the axial position p, a portion X of the axis extends from a first axial position pl (see Fig below) to a second axial position p2 (see Fig below) such that the following criteria are satisfied: both the first axial position pl and the second axial position p2 lie between pA and pBb (see Fig below); a portion length LX is a distance between the first axial position pl and the second axial position p2 (see Fig below); the portion length LX is at least a quarter of the elongate barrel section length LB (see Fig below, the length is more than quarter, also see Fig. 3 showing the device in mm and showing that the lubricant layer takes up at least a quarter of the length); and the layer extends over the entire portion X; a mean thickness Tmean of the layer is determined in the portion X; a position pm is the midpoint between pl and p2 (halfway between p1 and p2 as shown below); TA is a mean thickness of the layer for a section from pl to pm; TB is a mean thickness of the layer for a section from pm to p2; a ratio TA:TB is in a range from 5:1 to 1:5 (see Fig. 3, showing the thickness in nm of each mm along the layer of the lubricant, the average of TA:TB falls within the range 5:1 to 1:5); and one or more criteria are satisfied, the criteria being selected from the group consisting of: SAG0022.US30the elongate barrel section length LB is in a range from 3 cm to 20 cm (barrel is 3cm (as seen in Fig. 3); and a volume of the interior is in a range from 0.1 mL to 150 mL ([0028]) and
and a charge (plunger head 3) adapted and arranged to be positioned in the interior such that: the charge seals a cross section of the interior between inner surfaces of the side walls (see fig. 1); the charge has a front end at the axial position closest to pB at which the charge contacts the layer or the inner surface; the charge has a back end at the axial position closest to pA at which the charge contacts the layer or the inner surface (see Fig below); SAG0022.US34a length of the charge LC is a distance between the front end and the back end; the charge has a charge axial position that is an axial position of the front end; and the charge is movable in a direction parallel to the axis with a dynamic friction g that is a function of the charge axial position (plunger is designed to slide in the barrel).

    PNG
    media_image1.png
    337
    546
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 17,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. (US 2017/0182252 A1) in view of Ishii et al. (US 2007/0299402 A1).
With regard to claim 3 and 4, Hamel discloses a mean thickness of the lubricant layer as shown in Fig. 3. 
However, Hamel does not disclose a surface roughness. 
Ishii teaches a similar syringe type device having a coating within the barrel (fig. 5). Ishii further teaches a ratio of the surface roughness to the average thickness of the coating being between 1:2 to 1:20 ([0077]). Further it would be prima facie obvious to optimize the ratio of the surface roughness and the coating thickness as doing so would not alter the overall the function of the device. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hamel with the surface roughness as taught by Ishii for the purpose of improving sliding the piston head within the syringe barrel ([0077]). 
With regard to claim 17, Hamel discloses a minimum thickness between p1 and p2 (see Fig. 3).
However, Hamel does not teach a surface roughness. 
Ishii teaches a similar syringe type device having a coating within the barrel (fig. 5). Ishii further teaches a ratio of the surface roughness to the minimum thickness of the coating being between 1:2 to 1:20 ([0077]). Further it would be prima facie obvious to optimize the ratio of the surface roughness and the coating thickness as doing so would not alter the overall the function of the device. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hamel with the surface roughness as taught by Ishii for the purpose of improving sliding the piston head within the syringe barrel ([0077]). 

Claim(s) 6, 10,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. (US 2017/0182252 A1).
With regard to claim 6, Hamel discloses a ratio between the tmin and tmax (as determined by Fig. 3 and explained above in rejection of claim 5). Hamel however does not explicitly disclose the ratio is at least 0.9. However, it would be prima facie obvious for one ordinary skill in the art to optimize the thickness of the lubricant in order to obtain the ratio of at least 0.9 as doing so would not alter the overall function of the device. 
With regard to claim 10, Hamel discloses the use of a silicone oil in a matrix ([0018]). 
However, Hamel does not disclose the weight percentage of silicone oil. 
It would be prima facie obvious for one ordinary skill in the art to optimize the weight ratio to be at least 25wt% of the total weight to be silicone oil as doing so would not alter the overall function of the device. 

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/                Primary Examiner, Art Unit 3783